Citation Nr: 0109996	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  94-47 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether the character of the veteran's discharge constitutes 
a bar to Department of Veterans Affairs (VA) Chapter 30 
educational assistance benefits.



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to June 
1992.  He has contended that there are periods for which 
there was honorable discharge, and that these periods should 
be applied for eligibility for education benefits.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 retroactive 
termination of the veteran's Chapter 30 educational 
assistance benefits based on his character of discharge from 
the Atlanta, Georgia VA Regional Office (RO).  The veteran 
requested and was scheduled to appear at a hearing at the RO 
in November 1995; however, he failed to appear for this 
hearing.  In August 1997, the Board REMANDED this case to the 
RO for further development.  The case has now been returned 
to the Board.


REMAND

Upon review of the Chapter 30 educational folder, it does not 
appear that the RO complied with the instructions set forth 
in the Board's August 1997 Remand, which included issuing an 
administrative decision on whether the character of the 
veteran's discharge constituted a bar to VA benefits and 
scheduling the veteran for a Travel Board hearing.  While 
there is a January 2001 Statement of the case continuing the 
denial of the veteran's claim, there is no indication that an 
administrative decision was made or issued or that a Travel 
Board hearing was scheduled.  The United States Court of 
Appeals for Veterans Claims (Court) has held that remand 
instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.  Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the January 2000 Statement of the case 
indicates that the veteran is represented by Disabled 
American Veterans; however, a power of appointment of a 
representative is not of record.  

It is noted, in addition, that the appellant has contended 
that he had earlier periods of service for which honorable 
discharges were issued.  He asserts that these earlier 
periods should be considered for eligibility purposes.  This 
matter does not apear to have been considered by the RO and 
should be addressed for purposes of satisfying due process of 
law.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the foregoing lack of development, this case is 
REMANDED for the following:

1.  The RO should attempt to verify 
whether the veteran has a representative.  
The veteran should be contacted on this 
matter.  If so, the veteran's 
representative should be apprised of the 
status of the veteran's claim, and 
offered an opportunity to review the file 
and offer a presentation if so desired.

2.  The RO should obtain the veteran's 
claims folder, if any, to determine if an 
administrative decision on the character 
of the veteran's discharge has been made.  
If so, this decision should be associated 
with the Chapter 30 educational folder.  
If an administrative decision on whether 
the character of the veteran's discharge 
is a bar to VA benefits including Chapter 
30 has not been made, the RO should issue 
such decision.  The veteran should be 
notified and provided with a complete 
explanation.  It should also be 
ascertained by appropriate means whether 
there were earlier discharges with 
honorable service that may provide a 
basis of eligibility for educational 
benefits.  If not, the reason why not 
should be set forth so that the veteran 
may disagree with the determination if he 
so desires.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim, on the several matters set 
forth above.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  Thereafter, if the matter remains 
denied, the appellant should be scheduled 
for a Travel Board hearing.  If he no 
longer desires such a hearing, he may 
withdraw the request in writing before 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



